PER CURIAM.
This is an appeal by the plaintiff Mitsubishi Electric Sales America, Inc. from (1) a trial court order dismissing its action below without prejudice to pursue its pending claim in the courts of the Dominican Republic, and (2) a final judgment entered in favor of the defendants herein.
We affirm the first order appealed from upon a holding that the trial court did not clearly abuse its discretion in dismissing, without prejudice, the instant action based on the doctrine of forum non conveniens. Contrary to the plaintiff’s contentions, the sworn proof before the trial court indicates that the defendants are nonresidents of Florida; moreover, it is plain from the complaint and record that the plaintiff is also a nonresident of Florida and that the action sued upon accrued outside of Florida. These and all other relevant factors fully support the application of the doctrine of forum non conveniens to this case. Seaboard Coast Line R.R. v. Swain, 362 So.2d 17 (Fla.1978); Houston v. Caldwell, 359 So.2d 858 (Fla.1978); Armadora Naval Dominicana, S.A. v. Garcia, 478 So.2d 873 (Fla. 3d DCA 1985); Ganem v. De Issa, 225 So.2d 564 (Fla. 3d DCA 1969); Southern Ry. v. McCubbins, 196 So.2d 512 (Fla. 3d DCA 1967).
Upon the defendants’ confession of error, however, we reverse the second order appealed from upon a holding that the plaintiff should be permitted, as stated in the first order, to pursue its claim in the courts of the Dominican Republic and that, accordingly, a final judgment for the defendants was improperly entered below.
AFFIRMED IN PART; REVERSED IN PART.